DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 10-12, 15-18, 20, 22, 24-28, 39, 41, 43, and 52 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 41, 43, and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ‘a method of treating a coronavirus infection, comprising administering to a patient in need thereof a therapeutically effective amount of a compound having inhibitory activity towards both the chemokine receptor 2 and the chemokine receptor 5, wherein the compound is a compound of Formula I’, does not reasonably provide enablement for ‘a method of treating a coronavirus infection, comprising administering to a patient in need thereof a therapeutically effective amount of a compound having inhibitory activity towards both the chemokine receptor 2 and the chemokine receptor 5, wherein the compound is other than a compound of Formula I’.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language.MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. TevaPharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is alegitimate rejection." The principle was explicitly affirmed most recently in Liebel-FlarsheimCo. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am.,Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc.,503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d993, 85 USPQ2d 1826 (Fed. Cir. 2008). 
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The specification fails to enable the preparation of the entire scope of the instantly recited ‘compound having inhibitory activity towards both the chemokine receptor 2 and the chemokine receptor 5’.  The specification at page 14 provides that ‘a compound of Formula I has inhibitory activity towards both chemokine receptor 2 (CCR2) and chemokine receptor 5 (CCR5)’ (see paragraph [0063].  The specification provides description of compounds of Formula I and some specific compounds within the generic formula are provided in Table 1 at pages 36-42.  The specification does not provide enabling disclosure of any other compound having inhibitory activity towards both CCR2 and CCR5.  There is no disclosure in the specification how one skilled in the art can obtain other types of chemical compounds having inhibitory activity towards both CCR2 and CCR5.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples and the general unpredictability of chemical reactions, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  The starting material sources necessary to obtain the instant compounds must have been available as of the filing date in order to provide an enabling disclosure.  See In re Howarth, 654 F.2d 103, 210 USPQ 689 (CCPA 1981); Ex parte Moersch, 104 USPQ 122 (POBA 1954).

Claims 39, 41, 43, and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
The written description requirement for a claimed genus may be satisfied through: (1) sufficient description of a representative number of species —by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics so that one of skill in the art can ‘visualize or recognize’ the members of the genus - i.e., structure or other physical and/or chemical properties; (2) by functional characteristics coupled with a known or disclosed correlation between function and structure; or (3) by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. MPEP § 2163 11(A)(3)(a)(ii); Regents of the Univ. of California v. Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398, 1404, 1406 (Fed. Cir. 1997); Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1887 (Fed. Cir.2004) (method claims involving compounds defined by what they do (i.e., selectively inhibit activity of PGPIS-2 gene product) rather than a physical description of the compounds, coupled with the lack of any disclosed compounds or preparation methods in the specification failed to satisfy the written description requirement); Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 94 USPQ2d 1161, 1164 (Fed. Cir. 2010) (functional claim language can meet the written description requirement when the art has established a correlation between structure and function) (citing, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002)).
In Regents of the Univ. of California v. Eli Lilly (“Lilly’), the claims at issue related to cDNAs encoding for insulin.  Respecting claim 5, which requires a microorganism that contains human insulin encoding DNA, The Lilly court found that although the specification described a general method for obtaining human insulin encoding cDNA, and provided the amino acid sequence of human insulin for the which the cDNA encoded, it did not support the claimed human insulin encoding cDNA because it did not provide any relevant structural or physical characteristics, such as the nucleotide sequence. Id at 1405. “Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. Id. Respecting claims 1-4, which are directed to cDNAs generically, the Lilly court held that the specification’s one example of rat cDNA did not support the claimed genus of vertebrate or mammalian cDNA. Id. at 1405. Generic claim language to "vertebrate insulin cDNA" or "mammalian insulin cDNA" failed to describe the claimed genus because it did not distinguish the genus from other materials except by function, i.e., by what the genes do, and thus provided “only a definition of a useful result rather” than “what achieves that result.” Id at 1405, 1406.
In the instant case, the claims recite ‘a compound’ defined only in terms of what the compound does, i.e., having inhibitory activity towards both CCR2 and CCR5, rather than identifying what the compound is, i.e., by chemical structure or formula. And while the specification discloses chemical species, the species themselves do not provide sufficient “correlation between structure and function” to support the claim’s purely functional language.  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 94 USPQ2d 1161, 1164 (Fed. Cir. 2010) (citing Regents of the Univ. of California v. Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398, 1404, 1406 (Fed. Cir. 1997)).
In other words, visualization or recognition of the entire genus of compounds having inhibitory activity of both CCR2 and CCR5 requires more structural definition than the disclosure limited to compounds represented by Formula I and the corresponding species.

[in Eli Lilly] [w]e held that a sufficient description of a genus instead requires the disclosure of either, a representative number of species failing within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials.

Id. In sum, claims 39, 41, 43 and 52 are invalid for lack of written description pursuant to 35 USC § 112, first paragraph, because Applicant has not shown that he had possession of the full scope of a claim directed to ‘compound having inhibitory activity of both the chemokine receptor 2 and the chemokine receptor 5’ at the relevant date, other than the compound of Formula I. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 10-12, 15-18, 20, 22, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebel et al., WO 2011/073154 in view of Ostermeier et al., WO 2017/004537, and Law et al. (Blood 2005).
	The primary reference, Ebel (WO’154) teaches compounds of formula (I) that are effective CCR2 inhibitors, see the generic structural formula at page 2 and the corresponding species of the Examples (relevant structures depicted below for convenience).  Particularly, see the compound 30 at page 150, which is identical to the compound recited in instant claims 26-28.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The reference teaches that the compounds of formula (I) are effective chemokine receptor 2 (CCR2) inhibitors, see page 2 lines 3-4.  Further, the reference teaches that based on the CCR2 inhibitory ability of the reference disclosed compounds, the compounds are useful treating diseases, including inflammatory related diseases, infectious diseases, etc., see page 50.  Further, the reference discloses in particular, the compounds are useful in treating pulmonary diseases and provides non-limiting examples of conditions, see page 50, lines 25-40.  Furthermore, the reference teaches that the compounds are useful in treating infectious diseases, see pages 54-55.
	The secondary reference, Ostermeier (WO’537) in the analogous art of CCR2 inhibitors, teaches: (4-((3R,4R)-3-methoxytetrahydro-pyran-4-ylamino)piperidin-1-yl)(5-methyl-6-(((2R,6S)-6-(p-tolyl)tetrahydro-2H-pyran-2-yl)methylamino)pyrimidin-4-yl)methanone citrate salt, see compound 1 at page 4, which is same as the citrate salt of claim 28.
Accordingly, it is established that compounds of Formula I recited in instant claims are known in the art.
The instant claims, however, differ by reciting ‘a method of treating coronavirus infection’ by administering a compound of Formula I.
Law reference is directed to the role of ‘chemokine up-regulation in SARS-coronavirus-infected monocyte-derived human dendritic cells’.  The reference teaches that ‘chemokines are chemotactic messengers that play important roles leukocyte recruitment; up-regulation of chemokines has also led to chemokine-mediated host pathology in viral diseases’, see page 2373.  
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	One of ordinary skill in the art in possession of the CCR2 inhibitors of Formula I of Ebel (WO’154) reference and the corresponding citrate salt of Ostermeier (WO’537) reference in view of the teachings of Law reference related to the role of chemokines in SARS-coronavirus infections and viral diseases would have been motivated to use the therapeutic agents taught in Ebel and Ostermeier references for the treatment of coronavirus infection.  The skilled artisan would have had the expectation that chemokine receptor 2 inhibitors would be useful in a method of treating coronavirus infection in view of the teachings of Law reference.  The idea of combining the teachings of the references flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

	Receipt is acknowledged of the Information Disclosure Statement filed on May 23, 2022 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

July 29, 2022